DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on December 14, 2022. Claims 1-13 have been amended. Claims 1-13 are now pending. This is the second Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1 and 13: Applicant claim limitations are indefinite, as detailed below:
when the internal combustion engine is stopped, when a drive force requested to be outputted from the second electric motor increases, 
As best understood, Applicant claims two separate conditions for the limiting of the drive force. These conditions should be separated by either “and” or “or” (not a comma) so that it is clear if these two conditions are both required for the claimed limiting, or if one condition is considered optional. Corrective action or clarification is required.
limiting the drive force outputted from the second electric motor by using the electric power supplied by the battery, 
This limitation is verbose and indefinite because it is unclear how the drive force outputted from the second motor is limited “by using the electric power supplied by the battery”. No clear limits have been established. It is noted that the “lower level”, detailed below, is not positively linked to the limiting of drive force in any meaningful way. Corrective action or clarification is required.
the electric power used at a lower level that is less than a maximum drive force determined from an electric power amount which the battery is capable of supplying to drive the electric-powered vehicle;
The term “the electric power used at a lower level” lacks antecedent basis, and is considered indefinite. Further, it is unclear if the electric power used is referring specifically to the electric power of the second electric motor. Further, the term being limited is drive force, (e. g. mechanical torque/power) which is generally not a term of electricity (e.g. voltage/current), therefore it is unclear exactly what is being limited: drive force outputted by the motor, or electric power applied by the battery. Corrective action or clarification is required.
increasing the drive force outputted from the second electric motor by using the electric power supplied by the battery, a time period from a first time when the second electric motor outputs the drive force limited to the lower level to when the internal combustion engine is fired up and the first electric motor starts power generation.
This limitation is considered indefinite because it is unclear what delineates the increase in drive force and the firing of the engine/power generation. The claim lacks any sort of division or triggering event between the limiting of driving force and the start of the time period when the second electric motor outputs the drive force limited to the lower level such that one of ordinary skill would understand the metes and bounds of the claim. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20170274888 A1) herein “Suzuki”. 
In regards to Claim 1, Suzuki discloses the following: 
1. (Currently amended) A vehicle control method for a vehicle control device configured to control an electric-powered vehicle (see at least Abstract) including: 
an internal combustion engine; (see Fig. 1, item 12)
a first electric motor mechanically connected to an output shaft of the internal combustion engine; (see Fig. 1, “MG1” and [0037] “first electric motor MG1 generates electric power with power of the engine 12 distributed to the first electric motor MG1”)
a battery electrically connected to the first electric motor; (see Fig. 1, Battery 52 and [0039] “battery 52 as a power storage device which performs transmission and reception of electric power with respect to each of the first electric motor MG1 and the second electric motor MG2) and 
a second electric motor mechanically connected to a drive wheel included in the electric-powered vehicle (see Fig. 1, “MG2”) and configured to drive the drive wheel by using electric power generated by the first electric motor and electric power supplied from the battery, (see at least [0036] “power output from the second electric motor MG2 is transmitted to the driven gear 26, and is transmitted from the driven gear 26 to the drive wheels 14” and [0039] “battery 52 as a power storage device which performs transmission and reception of electric power with respect to each of the first electric motor MG1 and the second electric motor MG2”)
the vehicle control method comprising: 

when the internal combustion engine is stopped, when a drive force requested to be outputted from the second electric motor increases, (see Fig. 4 and [0065] “the flowchart of FIG. 4 is executed in a case where the engine 12 is in the operation stop state”) limiting the drive force outputted from the second electric motor by using the electric power supplied by the battery, the electric power used at a lower level that is less than a maximum drive force determined from an electric power amount which the battery is capable of supplying to drive the electric-powered vehicle; (see at least Fig. 4, step S20 and [0066] “maximum value of the battery output”) and 
increasing the drive force outputted from the second electric motor by using the electric power supplied by the battery, a time period from a first time when the second electric motor outputs the drive force limited to the lower level to when the internal combustion engine is fired up and the first electric motor starts power generation. (see Fig. 4, steps S50-100 or steps S110-S130)
Suzuki discloses determining whether the required drive power of MG2 is met by battery output, and if there is a shortage, proceeds to start the engine (via Fig. 4, steps S50-100 or steps S110-S130, depending on capacitor characteristics) while MG2 is driven with the capacitor output together with the battery output. It is noted that the drive force of Suzuki is not explicitly limited by the battery output determination, as this shortfall is made up by the capacitor of Suzuki. However, Suzuki does limit MG2 output to the output of the battery + capacitor together in step S130 while the engine is started, equivalent to the time period claimed.
As best understood, the difference between Suzuki and the claimed subject matter is Suzuki controls MG2 based on the power of both the battery and the capacitor together instead 
In regards to Claim 2, as best understood, Suzuki suggests the following: 
2. (Currently amended) The vehicle control method for the vehicle control device according to claim 1, wherein the drive force limited to the lower level is a battery drive limit threshold which is a value obtained by subtracting a surplus drive force from the maximum drive force, the surplus drive force determined depending on time required to fire up the internal combustion engine. (at least [0075] see “Pdem”, “Pmg1”, as modified per claim 1, above)
In regards to Claim 3, Suzuki suggests the following: 
3. (Currently amended) The vehicle control method for the vehicle control device according to claim 1, wherein the drive force limited to the lower level is a battery drive limit threshold which is a value obtained by subtracting a surplus drive force from the maximum drive force, the surplus drive force determined depending on time required to fire up the internal combustion engine (at least [0075] see “Pdem”, “Pmg1”, as modified per claim 1, above) and a first gradient of the drive force. (see Fig. 5, “MG2 Torque” and “continuous (drop free) MG2 torque output”) 
In regards to Claim 4, Suzuki discloses the following: 
4. (Currently amended) The vehicle control method for the vehicle control device according to claim 2, wherein when the drive force requested to be outputted from the second electric motor is equal to or greater than the battery drive limit threshold, starting a process of firing up the internal combustion engine. (see Fig. 5, steps S20 to S120)
In regards to Claim 6, Suzuki discloses the following: 
6. (Currently amended) The vehicle control method for the vehicle control device according to claim 2, wherein when the battery drive limit threshold is lower than predetermined minimum drive force, rotating the output shaft of the internal combustion engine. (see Fig. 5, steps S80, S110)
In regards to Claim 7, Suzuki discloses the following: 
7. (Currently amended) The vehicle control method for the vehicle control device according to claim 2, wherein the battery drive limit threshold is on a power running side (see at least Fig. 5, between times of start of requirement of electric power and reaching of requirement of electric power) and is greater than the drive force outputted by the second electric motor when an accelerator of the electric-powered vehicle is off. (see at least Fig. 5, between time zero and the start of requirement of electric power)
In regards to Claim 8, Suzuki discloses the following: 
8. (Currently amended) The vehicle control method for the vehicle control device according to claim 6, wherein a number of revolutions of the output shaft of the internal combustion engine is limited to a number of revolutions required for the first electric motor to generate predetermined minimum generation electric power. (see Fig. 5, “engine rotation speed”, “Nedem” and [0060] “required electric power generation engine rotation speed (Nedem)”
In regards to Claim 10, Suzuki discloses the following: 
10. (Currently amended) The vehicle control method for the vehicle control device according to claim 8, wherein the predetermined minimum generation electric power is determined from the drive force which causes acceleration change of a predetermined degree or more. (see at least Fig. 5, “MG2 Torque”)
In regards to Claim 11, Suzuki discloses the following: 
11. (Currently amended) The vehicle control method for the vehicle control device according to claim 1, further comprising determining a maximum generation electric power which is a maximum value of an electric power to be generated by the first electric motor is determined depending on electric power storable in the battery. (at least [0039] “SOCbat”)
In regards to Claim 12, Suzuki suggests the following: 
12. (Currently amended) The vehicle control method for the vehicle control device according to claim 2, wherein the battery drive limit threshold is reduced as an outside air temperature falls. (see at least [0052] “low battery temperature THbat is considered”)
Suzuki does not explicitly use an outside air temperature during engine control. However, Suzuki uses battery temperature control. As is known in the art, and is explained in Applicant disclosure [0045], low outside air temperature creates a poor state of charge (SOC) of the battery. This is due to the battery temperature becoming equal to outside air temperature while the vehicle is not being operated. Therefore, using battery temperature is considered an art equivalent term to the claimed outside air temperature, conceivable to one of ordinary skill in the art at the time of filing with predictable results, with the motivation of simplifying battery design.
In regards to Claim 13: Claim 13 is the vehicle control device used during the method of claim 1, and is therefore rejected per claim 1, above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimoyama et al. (US 20150046006 A1) herein “Shimoyama”.
In regards to Claim 5, as best understood, Suzuki does not explicitly disclose the following, which is taught by Shimoyama: 
5. (Currently amended) The vehicle control method for the vehicle control device according to claim 4, wherein when the drive force requested to be outputted from the second electric motor becomes lower than the battery drive limit threshold after a start of the process of firing up the internal combustion engine, suspending the process of firing up the internal combustion engine. (see at least [0127])
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Shimoyama into the invention of Suzuki with the motivation of preventing a sense of incongruity from being given to the driver due to vibration caused by a torque variation. (Shimoyama, [0127])
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Matsui et al. (US 20150051766 A1) herein “Matsui”.
In regards to Claim 9, Suzuki does not explicitly disclose the following, which is taught by Matsui: 
9. (Currently amended) The vehicle control method for the vehicle control device according to claim 6, wherein a first gradient of the drive force outputted by the second electric motor in the time period is set to be smaller than a second gradient of the drive force outputted by the second electric motor after the first electric motor starts the power generation. (see at least Fig. 15, “Target Drive Force” and [0105]-[0110])
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Matsui into the invention of Suzuki with the motivation of improving the vehicle behavior response to accelerator operation when 
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been fully considered, but are not persuasive in view of 35 U.S.C. § 112(b) rejections not properly addressed and by 35 U.S.C. § 112(b) rejections introduced by amendment. Please see the 35 U.S.C. § 112(b) rejections detailed above for details. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. The Office respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments on pages 7 and 8 of 9 regarding the disclosures of Suzuki, the examiner respectfully disagrees. As best understood, Suzuki teaches all limitations cited. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,

/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

March 15, 2022

/TODD MELTON/
Primary Examiner, Art Unit 3669